*760Order affirmed, without costs* on the majority memorandum at the Appellate Division stressing the probabilities in a field of six candidates (see Matter of Ippolito v. Power, 22 N Y 2d 594, involving but two candidates). It is not necessary, therefore, to reach the issue considered by the dissenter at the Appellate Division, namely, whether a new primary election, judicially directed, may be limited to exclude some regularly designated candidates. The Daubner case (Matter of Daubner v. Dinkins, 33 N Y 2d 649) would not be dispositive of the issue since it was not frontally raised there in the Court of Appeals (cf. Matter of Santucci v. Power, 25 N Y 2d 897).
Concur: Chief Judge Breitel and Judges Jasen, Gabrielh, Jones, "Waghtler and Babin. Taking no part: Judge Stevens.